             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 1 of 13




 1                                                       THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     BRADY EDMONDS, on behalf of himself
10   and those similarly situated,                       No. 2:19-cv-01613-JLR
                                   Plaintiff,
11                                                       JOINT STATUS REPORT AND
            v.                                           DISCOVERY PLAN
12
     AMAZON.COM, INC., a Foreign for Profit
13   Corporation; AMAZON LOGISTICS, INC.,
     a Foreign for Profit Corporation;
14   AMAZON.COM SERVICES, INC., a
     Foreign for Profit Corporation;
15
                                       Defendants.
16

17
            In accordance with Federal Rule of Civil Procedure 26(f), Local Civil Rule 26(f), the
18
     Court’s Order Regarding Initial Disclosures and Joint Status Report (the “Order”), and the
19

20   Court’s Order Denying Defendant’s Motion to Stay Discovery, counsel for the parties

21   conferred on by email and telephone on March 11, 12 and 13 and jointly submit the following

22   Joint Status Report and Discovery Plan.
23
            1.      Statement of the nature and complexity of the case
24          This is a proposed nationwide collective action lawsuit for the alleged failure to pay
25
     overtime wages under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.
26

     JOINT STATUS REPORT AND                                                         K&L GATES LLP
     DISCOVERY PLAN - 0                                                       925 FOURTH AVENUE SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                  TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 2 of 13




 1   (“FLSA”). Plaintiff Brady Edmonds (“Edmonds”) alleges that he is a local delivery driver

 2   who delivered packages for Amazon through a Delivery Service Provider (“DSP”) that
 3
     contracted with Amazon. Edmonds alleges that he was employed by Amazon.com, Inc.,
 4
     Amazon Logistics, Inc., and/or Amazon.com Services LLC (formerly Amazon.com Services,
 5
     Inc.) (together, “Amazon” or “Defendants”). Edmonds brings this action individually and on
 6
     behalf of others similarly situated, contending that he and other current and former Delivery
 7

 8   Associates (“DAs”), who he alleges were also employed by Amazon, are owed overtime

 9   compensation that has been unpaid. Edmonds seeks to certify a proposed collective under
10   Section 216(b) of the FLSA defined as “[a]ll drivers or driver associates who were paid a ‘flat
11
     rate’ and who delivered for Amazon anywhere in the United States other than the state of
12
     Washington within the three-year period preceding the filing of this Complaint.” In his First
13
     Amended Complaint, Edmonds asserts a single claim (individually and on behalf of the
14

15   proposed collective) against Amazon for unpaid overtime. Edmonds seeks to recover

16   (individually and on behalf of the proposed collective) liquidated damages in the amount

17   equal to the unpaid overtime wages allegedly owed to Edmonds and the collective, and
18   attorneys’ fees and costs.
19
            Amazon believes that Edmonds’ claims are without merit. Amazon maintains that it
20
     did not employ or jointly employ Edmonds or other members of the proposed collective, was
21
     not responsible for setting or implementing DSPs’ payment practices, and did not direct or
22

23   participate in any wrongful conduct. Amazon has filed a motion to dismiss Edmonds’ First

24   Amended Complaint. Amazon further believes that collective certification is inappropriate

25   for numerous reasons, including because any liability determinations will require highly
26
     individualized inquiries into whether putative collective members were paid via a “flat rate”

     JOINT STATUS REPORT AND                                                         K&L GATES LLP
     DISCOVERY PLAN - 1                                                       925 FOURTH AVENUE SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                  TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 3 of 13




 1   and the amount, if any, of unpaid overtime due to each, which is complicated by the volume

 2   and differing pay practices of the many DSPs that contract with Amazon.
 3
            The parties agree that the case is complex due to the scope of the proposed collective
 4
     claims but that neither Edmonds’ individual claims nor the question of whether Amazon
 5
     employed Edmonds and the other DAs present particularly complex questions.
 6
            2.      Proposed deadline for the joining of additional parties
 7
            The parties agree that any additional parties must be joined by June 26, 2020. This
 8
     deadline does not apply to opt-in plaintiffs wishing to join this case.
 9
            3.      Assignment to U.S. Magistrate Mary Alice Theiler
10
            No.
11
            4.      Proposed Discovery Plan
12
                    A.      Initial Disclosures
13
            The parties agree to exchange Initial Disclosures by March 13, 2020.
14
                    B.      Subjects, timing, and potential phasing of discovery
15
            The parties propose that the Court delay entry of a trial date and full trial management
16

17   schedule until the Court rules on collective certification. The parties plan to pursue diligently

18   whether litigation on a collective basis will be appropriate; the Court should make that
19   determination following full briefing of the issue. The parties anticipate taking discovery in
20
     accordance with the applicable rules and case law on subjects pertinent to their claims and/or
21
     defenses.
22
            Plaintiff anticipates seeking discovery in support of his claims and the claims of the
23

24   proposed class for unpaid overtime against Amazon as an employer as alleged in the

25   Amended Complaint. Among other things, Plaintiff will serve written discovery requests

26   and/or subpoenas seeking information and records in the possession, custody, or control of

     JOINT STATUS REPORT AND                                                           K&L GATES LLP
     DISCOVERY PLAN - 2                                                         925 FOURTH AVENUE SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                    TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 4 of 13




 1   Amazon and others regarding Plaintiff’s claims and Defendants’ defenses. Without providing

 2   an exhaustive list of topics, Plaintiff reasonably anticipates he will seek discovery relating to :
 3
     (i) Amazon’s role as an employer; (ii) the DSP program at its initiation as well as subsequent
 4
     iterations; (iii) communications from and within Amazon relating to the DSP program; (iv)
 5
     communications from Amazon to DSPs and DAs; (v) Amazon’s collection of data through the
 6
     use of Rabbit/DORA/Amazon Flex applications; (vi) Amazon’s DSP contracts; and (vii) time
 7

 8   keeping and payroll data. Plaintiff will seek other discovery regarding factual and legal issues

 9   and defenses as they arise in discovery. Plaintiff also anticipates taking the depositions of
10   Amazon’s corporate representatives; other key leaders identified with the DSP program; fact
11
     witnesses familiar with the DSP program; DSP corporate representatives; and experts.
12
            Defendants anticipate seeking discovery in relation to the nature and the basis (or lack
13
     thereof) for Edmonds’ individual and collective allegations and Defendants’ defenses.
14

15   Among other things, Defendants will take depositions of Edmonds and other declarants, opt-

16   in plaintiffs, and experts. Defendants will serve written discovery requests and/or subpoenas

17   seeking information and records in Edmonds’ and others’ possession, custody, or control,
18   including regarding: the terms and conditions of their respective employment;
19
     communications or understandings regarding the manner and method of payment; claimed
20
     damages and any efforts to mitigate such damages; and Edmonds’ contention that he is
21
     similarly situated to other putative collective members and that collective certification is
22

23   appropriate. Defendants may seek discovery regarding other factual and legal issues and

24   defenses identified through discovery.

25          Accordingly, the parties propose the following initial case schedule:
26

     JOINT STATUS REPORT AND                                                            K&L GATES LLP
     DISCOVERY PLAN - 3                                                          925 FOURTH AVENUE SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                     TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 5 of 13




 1                       EVENT                                            DATE

 2   Deadline for joining additional parties other                    June 26, 2020
     than opt-in plaintiffs
 3
     Deadline for amending pleadings                                 October 27, 2020
 4
     Deadline to file motion for conditional                          June 12, 2020
 5   collective certification and related motions
     (to be noted for July 31, 2020)
 6   Opposition briefs in relation to motion for                       July 17, 2020
 7   conditional collective certification or other
     motions noted for July 31, 2020
 8   Reply briefs in relation to motion for                            July 29, 2020
     conditional collective certification or other
 9   motions noted for July 31, 2020
10

11                  C.      Electronically stored information

12          The parties anticipate that discovery will include a moderate amount of electronically

13   stored information (“ESI”) and will develop appropriate protocols for managing such
14   information, including adoption of this district’s Model Agreement Regarding Discovery of
15
     ESI, with minor modifications. The parties do not presently anticipate the discovery of ESI to
16
     present unique or complex issues.
17
                    D.      Privilege issues
18
            The parties do not believe that this case will involve unique claims of privilege or
19

20   work product protection.

21          The parties are discussing a protective order that may be appropriate in this action to

22   limit disclosure of personnel, confidential, and proprietary information, and third-party
23   information. The parties are basing those discussions on a form of stipulated protective order
24
     based on this district’s Model Stipulated Protective Order, including its provisions on
25
     inadvertent production of privileged information and the stipulated entry of a Federal Rule of
26

     JOINT STATUS REPORT AND                                                         K&L GATES LLP
     DISCOVERY PLAN - 4                                                       925 FOURTH AVENUE SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                  TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 6 of 13




 1   Evidence 502(d) order. The parties will also confer on modifications to the model order to

 2   address certain privilege and work product issues, including contemplated agreements
 3
     regarding privilege log issues.
 4
                      E.     Proposed limitation on discovery
 5
             The parties agree that discovery shall be conducted pursuant to the Federal Rules of
 6
     Civil Procedure and Local Civil Rules for the Western District of Washington. While the
 7
     parties do not currently see a need to change the discovery limitations imposed by those rules,
 8

 9   the parties agree that modifications to these limitations may be necessary in the future. The

10   parties agree to confer and work cooperatively where possible regarding the scope of
11   discovery, which may include stipulations to modify limitations imposed by the rules. The
12
     nature and scope of additional phases of discovery will depend upon the outcome of
13
     Plaintiff’s anticipated motion for conditional certification.
14
                      F.     The need for any discovery related orders
15
             As previously noted, the parties anticipate presenting a stipulated protective order and
16

17   an agreement regarding the discovery of ESI based on this district’s model forms, with minor

18   modifications. The parties do not currently request the Court to enter other discovery-related

19   orders, except a preliminary case schedule through a decision on conditional collective
20   certification.
21
             1.       The parties’ views on the topics set forth in Local Rule 26(f)(1)
22
                      A.     Prompt case resolution
23
             The parties disagree about the scope of the case and the scope of any potential
24
     settlement discussions. The parties believe that the collective certification briefing schedule
25

26

     JOINT STATUS REPORT AND                                                          K&L GATES LLP
     DISCOVERY PLAN - 5                                                        925 FOURTH AVENUE SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                   TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
               Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 7 of 13




 1   proposed in Paragraph 4.B may facilitate the prompt and efficient resolution of this case in the

 2   future.
 3
                      B.      Alternative dispute resolution
 4
               The parties do not believe that resolution of the case through any means of alternative
 5
     dispute resolution is likely at this time.
 6
                      C.      Related cases
 7
               Plaintiff believes that there are over a dozen related cases pending throughout the
 8
     United States regarding Amazon’s failure to pay proper overtime to DAs employed through
 9

10   DSPs. Plaintiff believes that this case provides an opportunity to streamline such issues in

11   accordance with the purposes of 29 U.S.C. 216(b).
12             Amazon believes that the proper forums for those cases remains the local jurisdictions
13
     in which they are pending and where the parties are located. Amazon also believes that a case
14
     captioned Gibbs v. MLK Express Serv., LLC, No. 18-cv-434, pending in the Middle District of
15
     Florida, in which the court denied nationwide conditional certification of a very similar
16

17   collective action, is related to this case. In Gibbs, plaintiff Gregory Gibbs alleged that

18   Amazon and the DSP who employed him directly jointly employed him, and alleged that he

19   and other DAs were paid a “flat rate” or “day rate,” allegedly resulting in violations of the
20   minimum wage and overtime provisions of the FLSA. See id. at ECF No. 35, ¶¶ 6, 7, 104-
21
     106, 118.
22
                      D.      Discovery management
23
               The parties do not anticipate the need for extra discovery management, except for the
24
     entry of the contemplated orders of protection and ESI, as referenced above. The parties will
25

26   work in good faith to minimize the costs of discovery, keeping in mind the proportionality


     JOINT STATUS REPORT AND                                                            K&L GATES LLP
     DISCOVERY PLAN - 6                                                          925 FOURTH AVENUE SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                     TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 8 of 13




 1   standard set forth in Federal Rule of Civil Procedure 26(b)(1). The parties do not believe that

 2   any of the discovery management techniques described in Local Civil Rule 26(f)(1)(D) are
 3
     necessary at this time.
 4
                    E.         Anticipated discovery sought
 5
            The parties currently anticipate engaging in discovery in accordance with the
 6
     applicable rules as they relate to the asserted claims and defenses. Some of the discovery
 7
     sought by the parties may be in the custody and control of third parties. Otherwise, counsel
 8

 9   are experienced in wage and hour and collective action litigation and agree that this case does

10   not appear to present any unique discovery challenges or require any discovery beyond that
11   which is typical in such cases. Please see Paragraph 4.B above for a further description of the
12
     discovery to be sought by the parties.
13
                    F.         Phasing motions
14
            The parties do not anticipate a need for phasing motions at this time.
15
                    G.         Preservation of discoverable information
16
            The parties state that they have taken reasonable steps to ensure the preservation of
17

18   documents and records relevant to this case. The parties are not aware of any specific issues

19   regarding preservation at this time.

20                  H.         Privilege issues
21          The parties incorporate by reference the above Paragraph 4.D
22                  I.         Model Protocol for Discovery of ESI
23          The parties incorporate by reference the above Paragraph 4.E.
24                  J.         Alternatives to Model Protocol
25          N/A; the parties expect to adopt a modified version of the Model Agreement
26   Regarding Discovery of ESI.

     JOINT STATUS REPORT AND                                                         K&L GATES LLP
     DISCOVERY PLAN - 7                                                       925 FOURTH AVENUE SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                  TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 9 of 13




 1          6.      The date by which discovery can be completed

 2          This is a proposed collective action that involves potentially thousands of members

 3   and wage claims based on overtime that was allegedly not paid by the employer. Many of
 4
     these proposed collective members may be parties to or involved in other, similar litigation or
 5
     threatened litigation in different parts of the country. Discovery is complex and will involve
 6
     depositions of witnesses outside of Washington State. It is unlikely that the parties will have
 7
     a realistic estimate for a discovery cutoff until the Court rules on Plaintiff’s motion for
 8

 9   conditional certification, which will be filed shortly.

10          7.      Whether the case should be bifurcated in any way
11          The parties do not currently agree that the case should be bifurcated.
12          8.      Whether the pretrial statements and pretrial order should be dispensed
                    with
13
            The parties do not currently believe that the pretrial statement or pretrial order should
14
     be eliminated in whole or in part.
15

16          9.      Individualized Trial Program and ADR options

17          The parties do not believe this case is appropriate for the Individualized Trial

18   Program. The parties’ views on ADR options are discussed above in Paragraph 5.B.

19          10.     Suggestions for shortening or simplifying the case
20          The parties believe that early motions for summary judgment may be appropriate. The
21
     parties do not currently have any other suggestions for shortening or simplifying the case
22
     other than as described above.
23
            11.     The date the case will be ready for trial
24
            The parties request that the Court delay setting a date for trial until after its ruling on
25
     Plaintiff’s anticipated Motion for Collective Certification. After the Court’s ruling, the parties
26

     JOINT STATUS REPORT AND                                                            K&L GATES LLP
     DISCOVERY PLAN - 8                                                          925 FOURTH AVENUE SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                     TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
            Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 10 of 13




 1   should be required to meet and confer regarding further case deadlines and to submit a

 2   scheduling proposal in a supplemental status report.
 3
            12.     Whether the trial will be jury or non-jury
 4
            Plaintiff has demanded a jury trial. (Dkt. 24).
 5
            13.     The number of trial days required
 6
            The parties request that the Court defer trial scheduling questions until after its ruling
 7
     on Plaintiff’s anticipated Motion for Collective Certification.
 8
            14.     The names, addresses, and telephone numbers of all trial counsel
 9
            For Plaintiff:
10
            Andrew R. Frisch
11          Paul M. Botros
            MORGAN & MORGAN, P.A.
12
            8151 Peters Road, Suite 4000
13          Plantation, Florida 33324
            Telephone: (954) Workers
14          Email: afrisch@forthepeople.com
            Email: pbotros@forthepeople.com
15
            Toby J. Marshall
16
            Beth Terrell
17          TERRELL MARSHALL LAW GROUP PLLC
            936 North 34th Street, Suite 300
18          Seattle, Washington 98103-8869
            Telephone: (206) 816-6603
19          Email: tmarshall@terrellmarshall.com
20          Email: bterrell@terrellmarshall.com

21          For Defendants:

22          Richard Rosenblatt (admitted pro hac vice)
            MORGAN LEWIS & BOCKIUS LLP
23          502 Carnegie Center
            Princeton, NJ 08540-6241
24          Telephone: (609) 919-6600
25          Email: richard.rosenblatt@morganlewis.com

26          Christopher K. Ramsey (admitted pro hac vice)

     JOINT STATUS REPORT AND                                                           K&L GATES LLP
     DISCOVERY PLAN - 9                                                         925 FOURTH AVENUE SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                    TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
            Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 11 of 13




 1          MORGAN LEWIS & BOCKIUS LLP
            One Oxford Centre, 32nd Floor
 2          Pittsburgh, PA 15219-6401
            Telephone: (412) 560-3300
 3
            Email: christopher.ramsey@morganlewis.com
 4

 5          Ryan D. Redekopp, WSBA #36853
            K&L GATES LLP
 6          925 Fourth Avenue, Suite 2900
            Seattle, WA 98104
 7          Telephone: (206) 623-7580
            Fax: (206) 623-7022
 8
            Email: ryan.redekopp@klgates.com
 9

10
            15.     Trial scheduling complications
11
            The parties request that the Court defer trial scheduling questions until after its ruling
12
     on Plaintiff’s anticipated Motion for Collective Certification.
13
            16.     Status of service
14
            Defendants have accepted service.
15
            17.     Scheduling conference needs
16
            The parties do not currently believe there is a need for a scheduling conference.
17
            18.     Status of corporate disclosure statement
18
            Defendants filed a corporate disclosure statement on December 9, 2019. (Dkt. 20).
19

20

21

22

23

24

25

26

     JOINT STATUS REPORT AND                                                           K&L GATES LLP
     DISCOVERY PLAN - 10                                                        925 FOURTH AVENUE SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                    TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
            Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 12 of 13




 1

 2          DATED March 13, 2020.
 3   s/ Ryan D. Redekopp                          MORGAN & MORGAN, P.A
     Ryan D. Redekopp, WSBA #36853
 4
                                                  s/ Paul M. Botros
 5   K&L GATES LLP                                Paul M. Botros, Admitted Pro Hac Vice
     925 Fourth Avenue, Suite 2900                Email: pbotros@forthepeople.com
 6   Seattle, WA 98104                            Andrew R. Frisch, Admitted Pro Hac Vic
     Telephone: (206) 623-7580                    Email: afrisch@forthepeople.com
 7   Fax: (206) 623-7022                          8151 Peters Road, Suite 4000
     Email: ryan.redekopp@klgates.com             Plantation, Florida 33324
 8
                                                  Telephone: (954) Workers
 9   s/ Christopher K. Ramsey                     Facsimile: (954) 327-3017
     Christopher K. Ramsey (admitted pro hac
10   vice)                                        And
     MORGAN LEWIS & BOCKIUS LLP
11   One Oxford Centre, 32nd Floor                TERRELL MARSHALL LAW GROUP
     Pittsburgh, PA 15219-6401                    PLLC
12
     Telephone: (412) 560-3300
13   Email:                                       By: s/ Toby Marshall     __
     christopher.ramsey@morganlewis.com           Toby J. Marshall, WSBA #32726
14                                                Email: tmarshall@terrellmarshall.com
     Richard Rosenblatt (admitted pro hac vice)   Beth E. Terrell, WSBA #26759
15   MORGAN LEWIS & BOCKIUS LLP                   Email: bterrell@terrellmarshall.com
16   502 Carnegie Center                          936 North 34th Street, Suite 300
     Princeton, NJ 08540-6241                     Seattle, Washington 98103-8869
17   Telephone: (609) 919-6600                    Telephone: (206) 816-6603
     Email:                                       Facsimile: (206) 319-5450
18   richard.rosenblatt@morganlewis.com
19                                                Attorneys for Plaintiffs
20   Attorneys for Defendants Amazon.com,
     Inc., Amazon Logistics, Inc., and
21   Amazon.com Services, LLC.

22

23

24

25

26

     JOINT STATUS REPORT AND                                                         K&L GATES LLP
     DISCOVERY PLAN - 11                                                      925 FOURTH AVENUE SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                  TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
            Case 2:19-cv-01613-JLR Document 39 Filed 03/13/20 Page 13 of 13




 1

 2                                         CERTIFICATE OF SERVICE

 3          I hereby certify that on March 11, 2020, I caused to be electronically filed the

 4   foregoing JOINT STATUS REPORT AND DISCOVERY PLAN with the Clerk of Court
 5
     using the CM/ECF system, which will automatically send email notification of such filing to
 6
     the registered attorneys of record.
 7

 8          DATED March 13, 2020.
 9

10                                                By: s/ Christopher K. Ramsey
                                                  Christopher K. Ramsey (admitted pro hac vice)
11                                                MORGAN LEWIS & BOCKIUS LLP
12                                                One Oxford Centre, 32nd Floor
                                                  Pittsburgh, PA 15219-6401
13                                                Telephone: (412) 560-3300
                                                  Email: christopher.ramsey@morganlewis.com
14
                                                  Attorneys for Defendants Amacon.com, Inc.,
15                                                Amazon Logistics, Inc., and Amazon.com
                                                  Services, Inc.
16

17

18

19

20

21

22

23

24

25

26

     JOINT STATUS REPORT AND                                                         K&L GATES LLP
     DISCOVERY PLAN - 12                                                      925 FOURTH AVENUE SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                  TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
